Having reviewed the competent evidence of record, including the evidence adduced from the testimony presented to the deputy commissioner, information contained in I.C. File LH0291, the investigation report of Investigator L. Ray Young, the Judgment of Paternity in 00 CVD 1681 IV-D#3866743 of the Superior Court of Davidson County, and the reasonable inferences therefrom, the Full Commission affirms the Opinion and Award of the Deputy Commissioner.
                               ***********
Based on the competent evidence of record, the Full Commission makes the following:
                            FINDINGS OF FACT
1.  The deceased, Larry Todd Cook, was an eligible law enforcement officer with the Davidson County Sheriff's Department on January 27, 2000, which is the date of his death.
2.  The deceased died on January 27, 2000, when he was fatally shot while in the course and scope of his official duties as a Deputy in the Davidson County Sheriff's Department.  The deceased was killed in the line of duty.
3.  Fallon Brooklyn Cook is the biological child of the deceased, Larry Todd Cook.  Fallon Brooklyn Cook is a minor child who was financially dependent on Larry Todd Cook.
4.  The deceased is survived by his minor dependent child, Fallon Brooklyn Cook.
5.  The deceased has no surviving, qualifying spouse, or other surviving dependent child.
                               ***********
The foregoing findings engender the following:
                           CONCLUSIONS OF LAW
1.  The deceased was an eligible law enforcement officer with the Davidson County Sheriff's Department on January 27, 2000. N.C. Gen. Stat. § 143-166.2(d).
2.  The deceased was killed in the line of duty, as defined by N.C. Gen. Stat. § 143.166.2(c).
3.  The deceased is survived by his minor child, Fallon Brooklyn Cook, who meets the definition of dependent child contained in N.C. Gen. Stat. § 143-166.2(a).
4.  Pursuant to N.C. Gen. Stat. § 143-166.3(a) (2), the State of North Carolina is obligated to pay the minor child the sums specified in N.C. Gen. Stat. § 143-166.3(b).
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the undersigned enters the following:
                                  AWARD
1.  It is hereby ORDERED that the sum of $25,000.00 be awarded to Fallon Brooklyn Cook, to be paid as follows: $10,000.00 shall be paid as of the date of the death of the deceased, January 27, 2000; thereafter, $5,000.00 shall be paid annually until the sum of the initial payment and each annual payment reaches $25,000.00.  These amounts shall be paid to Fallon Brooklyn Cook through her parent and natural guardian, Kimberly S. Hamilton.
2.  A copy of this Decision and Award shall be furnished to the Office of the State Treasurer for the purpose of complying with this Award.  The State Treasurer shall advise the Industrial Commission of the dates of payments made pursuant to this Award.
3.  No costs are assessed before the Commission.
                                   S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
  S/_______________ RENEE C. RIGGSBEE COMMISSIONER